Citation Nr: 0635841	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for obstructive 
pulmonary disease/airway disease/asthma/bronchitis, to 
include as due to Agent Orange exposure. 
 
2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1986.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Louisville, Kentucky that 
denied service connection for headaches and obstructive 
pulmonary disease/airway disease/asthma/bronchitis.

This case was remanded by a decision of the Board dated in 
December 2005.

The issue of service connection for a respiratory disorder, 
to include as due to Agent Orange exposure is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran does not have headaches that are attributable to 
his period of military service.


CONCLUSION OF LAW

The veteran does not have headaches that are the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of service connection for headaches has 
been accomplished.  As evidenced by the statement of the case 
and the supplemental statement of the case, the appellant and 
his representative have been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.  This discussion also served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
December 2001 and February 2006, the RO informed the 
appellant of what the evidence had to show for the claim 
currently under consideration, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such information in 
conjunction with the statement of the case and the 
supplemental statement of the case has fully apprised the 
appellant and his representative of the evidence needed to 
substantiate the claim.  He was also advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  The appellant has not been specifically 
notified regarding the criteria for rating any disability or 
an award of an effective date should service connection be 
granted, see Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
however, neither a rating issue nor an effective date 
question is now before the Board.  Consequently, the Board 
does not find that a remand is necessary in this regard.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim.  Records were requested from private 
providers the veteran identified and clinical data received 
in response have been incorporated in the record.  VA 
outpatient records have been retrieved and associated with 
the record.  The appellant was afforded a VA compensation and 
pension examination in April 2002.  The case was remanded for 
further development in December 2005, followed by VA 
examination in March 2006 with a medical opinion.  There has 
been no indication from either the appellant or his 
representative that there is other outstanding evidence that 
has not been considered.  The Board thus finds that VA does 
not have a duty to assist that is unmet and that further 
assistance with respect to the claim is not required.  See 
38 U.S.C.A. § 5103A (a) (2).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records do not show that he 
sought any treatment for headaches.  On a physical 
examination in May 1978, he indicated that he had frequent or 
severe headaches.  At that time, a notation was recorded that 
headaches were relieved with aspirin.  The record reflects 
that upon retirement examination in March 1986, the veteran 
denied frequent or severe headaches.

VA outpatient clinical records dating from 1986 show that the 
veteran was seen in December 2001 complaining of a one-month 
history of excruciating headaches.  He reported that they 
were right sided and throbbing behind the eye, came on about 
every other day and lasted from 40 minutes to an hour.  He 
stated that he had never had headaches like this in the past, 
and said they were relieved by Motrin.  

The veteran was afforded a VA general medical examination in 
April 2002.  The examiner noted that there had been a 
suggestion by a resident in the primary care clinic that the 
appellant might have had cluster headaches.  It was noted 
that he had presented after having a series of severe 
headaches, but that this was not a definitive diagnosis.  It 
was reported that changing his blood pressure medication had 
significantly resolved the headaches such that he said they 
were no longer a major problem for him.  The veteran related 
that he had minor headaches approximately three times a week 
which he successfully treated with Motrin.

The appellant was most recently afforded a VA compensation 
examination for headaches in March 2006.  He provided history 
to the effect that while in service, he sustained a 
concussion after a blast injury threw him against a log. He 
recalled recovering in a hospital and having ringing of the 
ears and headaches at that time.  He stated that he had 
headaches at the time of discharge from service, described 
the type of symptoms he currently experienced and said that 
they had increased in frequency and intensity.

The examiner related that the veteran's early headache 
history was "fuzzy".  It was noted that upon an attempt to 
elicit a history of headaches at the time of discharge from 
the Army, the veteran was unable to say whether or not they 
were present at that time, or whether they were different 
types of headaches than the ones he was currently 
experiencing.  

Following physical examination, the examiner opined that the 
veteran had vascular headaches and had provided an excellent 
history for that finding.  It was noted that the claims 
folder was reviewed and showed that he had checked frequent 
or severe headaches in May 1978, but that there was no other 
notation of a visit to the medical facility or evaluation of 
headaches during active service.  The examiner concluded by 
stating that the veteran had vascular headaches, most likely 
cluster headaches, and that current headaches were not 
related to injury in service. 

The record reflects that the veteran now claims that he 
developed headaches in service that have continued and 
progressed in frequency and severity.  His service medical 
records do indeed show that on physical examination in May 
1978, he indicated that he had frequent or severe headaches.  
The Board points out, however, that by the time of his 
retirement from active duty in 1986, the appellant denied 
such symptoms.  The record contains VA outpatient clinical 
records dating from 1986 showing treatment for various 
complaints and disorders, but there is no entry that the 
veteran had a problem with headaches until December 2001.  At 
that time, he reported a one-month history of such symptoms 
and related that he had never recalled headaches of that 
nature before.  

The Board points out that when examined by VA in March 2006, 
the examiner reviewed the record and found that the veteran's 
current headaches were vascular in nature and this finding 
was underscored by the history provided.  The Board notes at 
that time that the veteran himself could not state with any 
degree of clarity whether the headaches he was experiencing 
were present at service discharge.  It is also shown that he 
did not provide a history of headaches dating back to service 
on any other occasion he was examined in this regard.  The 
Board thus finds that chronic headaches were first clinically 
indicated many years after discharge from active duty.  Under 
the circumstances, continuity of any inservice symptomatology 
is not established (see 38 C.F.R. § 3.303(b)).  It is also 
found that the opinion of the VA examiner is more probative 
in this instance because of the clearly articulated reason 
based on history and the evidence of record.

The Board would also point out that the appellant is capable 
of attesting to his belief that current headaches are related 
to his active duty.  Nevertheless, where, as here, a medical 
opinion is required to diagnose the condition and to provide 
a nexus opinion to link current disability to military 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer a medical opinion in this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, the Board concludes that the 
weight of the evidence is against the veteran's claim of 
service connection for headaches.  The benefit-of-the-doubt 
doctrine is inapplicable here as the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).


ORDER

Service connection for headaches is denied.


REMAND

The appellant asserts that he now has pulmonary disease 
and/or a respiratory disorder that had its onset in service 
or is related to Agent Orange exposure.  

The Board observes that when this case was remanded in 
December 2005, a medical opinion was requested on examination 
as to whether it was at least as likely as not that a current 
respiratory disorder was related to service, to include 
consideration of exposure to Agent Orange.  The record 
reflects that a respiratory examination was performed in 
March 2006 whereupon an opinion was provided.  However, 
although it was in the instruction request to the examiner, 
the examination report did not refer to Agent Orange at all, 
and no medical opinion as to this aspect of the claim was 
provided.  The Board thus finds that the requested 
development has not been completed. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Given these holdings and the fact that the development 
sought by the Board in this case has not been substantially 
completed, another remand is now required.

Accordingly, the case is REMANDED for the following action:

1.  The case should be referred to the 
VA physician who conducted the 
respiratory examination in March 2006 
for another review and a medical 
opinion.  The examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., a 50 
percent probability or better) that the 
veteran's pulmonary disease/respiratory 
disorder is related to Agent Orange 
exposure during service.  (The examiner 
is advised that as the veteran served 
in Vietnam, exposure to Agent Orange is 
presumed.)  The claims folder should be 
made available to the examiner for 
review of pertinent documents therein.  
The examination report should reflect 
that such a review of the claims folder 
was undertaken.  If desired by the 
physician, the veteran may be recalled 
for another examination.

A complete rationale for any opinion 
expressed must be provided.

In the event that the VA physician who 
examined the veteran in March 2006 is 
not available, the veteran should be 
scheduled for pertinent examination by 
another physician.  The examiner should 
express an opinion as to whether it is 
at least as likely as not (50 percent 
or greater likelihood) that any current 
respiratory disorder is related to 
service, including, but not necessarily 
limited to, consideration of whether 
any current respiratory disorder is 
related to Agent Orange exposure.

2.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
a medical opinion.  If the report is 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for the necessary corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


